NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
HONOR B. COLE,
C'laimcmt-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,den,t-Appellee.
2011-7032 `
Appeal from the UI1ited States Court of AppealS for
Veterans C1aims in 09-0391, Judge Robert N. Davis.
ON MOTION
ORDER
Up0n consideration of Honor B. Co]e’S motion for a 45-
day extension of time, until N0vember 21, 2011, to file his
reply brief,
IT ls ORDERE:o THAT:
The motion is granted

COLE V. DVA 2
FOR THE CoURT
 0 6  /s/ Jan Horbal__\;
CC‘
S
Date Jan Horbaly
C1erk
Kenneth M. Carpenter, ESq. HLED
JOh11 J - TOdOI‘, ESq- u.s. comer oF APPEALs FOR
THE FEDFRN._ f`.|RCU!T
GCT 0 6 2011
.IAN HORBALY
CLERK